EXHIBIT 10.29

FOURTH AMENDMENT TO

LETTER OF CREDIT AGREEMENT

This Fourth Amendment to Letter of Credit Agreement (the “Fourth Amendment”) is
made as of the 22nd day of February, 2008 by and among

KMART CORPORATION (“Kmart”), a corporation organized under the laws of the State
of Michigan having a place of business at 3333 Beverly Road, Hoffman Estates,
Illinois 60179;

SEARS HOLDINGS CORPORATION (“Sears Holdings”), a corporation organized under the
laws of the State of Delaware having a place of business at 3333 Beverly Road,
Hoffman Estates, Illinois 60179;

SEARS ROEBUCK ACCEPTANCE CORP. (“SRAC”), a corporation organized under the laws
of the State of Delaware having a place of business at 3711 Kennett Pike,
Greenville, Delaware 19807;

SEARS, ROEBUCK AND CO. (“Sears”), a corporation organized under the laws of the
State of New York having a place of business at 3333 Beverly Road, Hoffman
Estates, Illinois 60179; and

BANK OF AMERICA, NATIONAL ASSOCIATION (the “Issuing Bank”), a national banking
association having a place of business at 100 Federal Street, Boston,
Massachusetts 02110.

WITNESSETH

WHEREAS, Kmart and the Issuing Bank have entered into a Letter of Credit
Agreement dated as of August 13, 2004, as amended by the First Amendment thereof
dated August 13, 2004, as further amended by the Second Amendment thereof dated
December 23, 2004, as further amended by the Third Amendment thereof dated
July 21, 2006 (as amended and in effect, the “Credit Agreement”); and

WHEREAS, the parties have agreed to amend the Credit Agreement as set forth
herein.

NOW THEREFORE, it is hereby agreed as follows:

 

1. Definitions: All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

2. Amendments to Article 1. The provisions of Article 1 of the Credit Agreement
are hereby amended as follows:

 

  a. by adding the following definition in appropriate alphabetical order:

“Fourth Amendment” means the Fourth Amendment to Letter of Credit Agreement
dated as of February 22, 2008.

 

1



--------------------------------------------------------------------------------

  b. The definition of “Existing Financing Agreement” set forth in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“Existing Financing Agreement” means the Credit Agreement (the “JPMorgan Credit
Agreement”), dated as of February 22, 2005, as amended, among Sears Holdings
Corporation, Sears Roebuck Acceptance Corp., Kmart Corporation, the lenders
party thereto, certain other parties, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

3. Amendments to Article 2. The provisions of Section 2.16 of the Credit
Agreement are hereby deleted in their entirety and the following substituted in
their stead:

Kmart or any applicable Subsidiary Credit Party may, upon three (3) Business
Days written notice (a “Transfer Notice”) to the Issuing Bank, request that any
or all of the Letters of Credit issued under this Agreement be deemed issued
under the Existing Financing Agreement. Provided that the issuance of such
Letters of Credit would be permitted under the Existing Financing Agreement and
all conditions precedent to such issuance would be satisfied (as if such Letters
of Credit were newly issued on the date set forth in the Transfer Notice) and
such issuance would not result in the occurrence of a Default or Event of
Default (as each of those terms is defined in the Existing Financing Agreement),
the Issuing Bank shall take such action, at the expense of Kmart or the
applicable Subsidiary Credit Party, as may be reasonably required to cause such
Letters of Credit to become “Letters of Credit” under the Existing Financing
Agreement. Unless Kmart otherwise requests, such transfer of any Letters of
Credit shall not cause a reduction in the Commitments of the Issuing Bank
hereunder.

 

4. Conditions to Effectiveness. This Fourth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Issuing Bank:

 

  a. This Fourth Amendment shall have been duly executed and delivered by Kmart
and the Subsidiary Credit Parties and the Issuing Bank.

 

  b. Kmart and the Subsidiary Credit Parties shall reimburse the Issuing Bank
for all expenses incurred by the Issuing Bank in connection herewith, including,
without limitation, reasonable attorneys’ fees.

 

  c. No Default or Event of Default shall have occurred and be continuing.

 

2



--------------------------------------------------------------------------------

5. Miscellaneous.

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and the other Credit Documents remain in full force and effect. Kmart and the
Subsidiary Credit Parties hereby ratify, confirm, and reaffirm all of the
representations, warranties and covenants therein contained.

 

  b. This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
each shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page hereto by
telecopy shall be effective as delivery of a manually executed counterpart
hereof.

 

  c. This Fourth Amendment expresses the entire understanding of the parties
with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

SEARS HOLDINGS CORPORATION By  

/s/ William K. Phelan

Print Name:   William K. Phelan Title:   SVP, Treasurer

 

KMART CORPORATION By  

/s/ William K. Phelan

Print Name:   William K. Phelan Title:   SVP, Treasurer

 

SEARS, ROEBUCK AND CO. By  

/s/ William K. Phelan

Print Name:   William K. Phelan Title:   SVP, Treasurer

 

SEARS ROEBUCK ACCEPTANCE CORP. By  

/s/ Karen Smathers

Print Name:   Karen Smathers Title:   VP, Finance and Treasurer

 

OTHER SUBSIDIARY CREDIT PARTIES By  

/s/ William K. Phelan

Print Name:   William K. Phelan Title:   Authorized Representative

 

BANK OF AMERICA, NATIONAL ASSOCIATION By  

/s/ Christine M. Scott

Print Name:   Christine M. Scott Title:   Director

 

4